                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEW JERSEY
                                                                           JC,-qo~
UNITED STATES OF AMERICA                               MAGISTRATE NO.: --1-),:l_,-_"l-4Q. .0~~.,___
                                                                                           .

    V.                                                 CRIMINAL ACTION

                                                        ORDER OF RELEASE
1)()-M;"-.,~ ~mf(~t-:




         (1) Reporting, as directed, to U.S. Pretrial Services;

         (2) The defendant shall appear at all future court proceedings;

         (3) Other: - - - - - - - - - - - - - - - - - - - - - -


                                                                    ·--, ·- l\ -    ,1
                                                                  DATE


         It is further ORDERED that the defendant be furnished with a copy of this order and a notice
 of the penalties applicable to violation of conditions of release.



                                                                    AUTONE
                                                U.S. MAGIS         ATE JUDGE



                                                DATE
                                                         7/;11,
                                                          ~
                                                                    1




        I hereby certify that the defendant was furnished (personally) a copy of this order and a notice
 of penalties applicable to violation of conditions of release.




                                                                                   OFFICER
